EXHIBIT 10.42

 

THE NEIMAN MARCUS GROUP, INC.

 

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

 

(Amended and Restated Effective January 1, 2009)

 

Table of Contents

 

 

 

PAGE

 

 

 

ARTICLE

 

 

 

Purpose and History

1

 

 

Article 1. - DEFINITIONS

2

1.1.

“Actuarial Equivalent”

2

1.2.

“Affiliate”

2

1.3.

“Basic Plan”

2

1.4.

“Benefit Starting Date”

2

1.5.

“Board of Directors”

2

1.6.

“Code”

2

1.7.

“Committee”

3

1.8.

“Company”

3

1.9.

“Compensation”

3

1.10.

“Elected Age”

3

1.11.

“Eligible Employee”

4

1.12.

“ERISA”

4

1.13.

“Grandfathered Rule of 65 Employee”

4

1.14.

“Minimum Salary”

4

1.15.

“Non-409A Participant”

5

1.16.

“Normal Form”

5

1.17.

“Normal Retirement Age”

5

1.18.

“Normal Retirement Date”

5

1.19.

“Participant”

5

1.20.

“Participating Employer”

5

1.21.

“Plan”

6

1.22.

“Plan Year”

6

1.23.

“Post-2004 SERP Benefit”

6

1.24.

“Pre-2005 SERP Benefit”

6

1.25.

“Rule of 65 Employee”

6

1.26.

“Service”

7

1.27.

“Social Security Benefit”

7

1.28.

“Spouse”

8

1.29.

“Termination of Employment”

8

1.30.

“Total SERP Accrued Benefit”

11

 

--------------------------------------------------------------------------------


 

Article 2. – PARTICIPATION

12

2.1.

Continued Participation

12

2.2.

Duration of Participation

12

2.3.

Reduction in Participants

12

2.4

Participation After December 31, 2007

12

 

 

 

Article 3. – SOURCE OF BENEFIT PAYMENTS

14

 

 

Article 4. - RETIREMENT BENEFITS

15

4.1.

Normal or Late Retirement Benefit

15

4.2.

Early Retirement Benefit

16

4.3.

Vested Termination Benefit

18

4.4.

Other Termination of Employment; Death

21

4.5

Benefit Starting Date

21

4.6.

Optional Forms of Benefits

21

4.7.

Forfeiture of Benefits

23

4.8.

Surviving Spouse Benefit

23

4.9.

Accelerated Payment

24

4.10.

Reemployment After Retirement

24

4.11.

Code Section 409A Transition and Grandfathered Benefits

25

 

 

 

Article 5. - COMMITTEE

29

5.1.

Plan Administration and Interpretation

29

5.2.

Powers, Duties Procedures, etc.

29

5.3.

Information

30

5.4.

Indemnification of Committee

30

 

 

 

Article 6. – AMENDMENT AND TERMINATION

31

6.1.

Amendments

31

6.2.

Termination of Plan

31

 

 

 

Article 7. - MISCELLANEOUS

32

7.1.

Nonassignability

32

7.2.

Limitation on Participant’s Rights

32

7.3.

Participants Bound

32

7.4.

Receipt and Release

32

7.5.

No Guarantee of Tax Consequences

33

7.6.

Governing Law

33

7.7.

Headings and Subheadings

33

 

ii

--------------------------------------------------------------------------------


 

THE NEIMAN MARCUS GROUP, INC.

 

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

 

(Amended and Restated Effective January 1, 2009)

 

Purpose and History

 

The Company originally adopted this Plan, effective August 7, 1987, for a select
group of management personnel in order to

 

(a)                                  attract, retain and motivate qualified
management personnel;

 

(b)                                 facilitate the retirement of management
personnel; and

 

(c)                                  provide survivor income for the spouses of
management personnel.

 

The Company has previously made amendments to the Plan to make certain changes
and clarifications.  The Company is hereby amending and restating the Plan to
make changes intended to bring the Plan into compliance with the requirements of
and thereby avoid the tax imposed pursuant to Section 409A of the Code, and the
Plan shall be interpreted and administered in a manner consistent with such
intent.

 

The Plan is intended to be “a plan which is unfunded and is maintained by an
employer primarily for the purpose of providing deferred compensation for a
select group of management or highly compensated employees” within the meaning
of Sections 201(2) and 301(a)(3) of ERISA, and shall be interpreted and
administered to the extent possible in a manner consistent with that intent.

 

--------------------------------------------------------------------------------


 


ARTICLE 1. - DEFINITIONS

 

Wherever used herein, the following terms have the meanings set forth below,
unless a different meaning is clearly required by the context:

 

1.1.                              “Actuarial Equivalent” shall have the meaning
set forth in the Basic Plan; provided, however, that it is intended that
“Actuarial Equivalent” be determined in a manner that does not cause a tax to be
applicable to a Plan benefit under Code Section 409A and if application of said
meaning set forth in the Basic Plan in a particular circumstance would result in
a tax being applicable to a Participant under Code Section 409A, the Committee
shall establish such other reasonable actuarial factors for such purpose as it
shall determine to be appropriate to avoid such result.

 

1.2.                              “Affiliate” means any corporation or
organization that together with the Company is treated as a single employer
under Section 414(b) or (c) of the Code.

 

1.3.                              “Basic Plan” means The Neiman Marcus
Group, Inc.  Retirement Plan as amended from time to time.  Reference to any
Article or Section of the Basic Plan shall include reference to any comparable
or successor provisions of the Basic Plan as amended from time to time.

 

1.4.                              “Benefit Starting Date” shall be the date as
of which the Participant’s Post-2004 SERP Benefit shall commence in payment and
shall have the meaning set forth in Section 4.5.

 

1.5.                              “Board of Directors” means the Board of
Directors of the Company.

 

1.6.                              “Code” means the Internal Revenue Code of
1986, as amended from time to time.  Reference to any Section or subsection of
the Code includes reference to any comparable or succeeding provisions of any
legislation which amends, supplements or replaces such Section or subsection.

 

2

--------------------------------------------------------------------------------


 

1.7.                              “Committee” means the Employee Benefits
Committee appointed by the Board of Directors or its Executive Committee.

 

1.8.                              “Company” means The Neiman Marcus Group, Inc.,
a Delaware corporation, and any successor, including a successor by purchase of
all or substantially all of its assets or business that expressly assumes the
obligations of the Company under this Plan.

 

1.9.                              “Compensation” means, with respect to any
given period, the aggregate compensation, exclusive of any bonuses, paid to an
Eligible Employee by one or more Participating Employers during such period,
whether before or after he or she becomes an “Eligible Employee.” 
“Compensation” shall be determined before any reduction under Section 125  or
401(k) of the Code or under any deferred compensation plan or arrangement, but
shall not otherwise include any Participating Employer contributions under
retirement or other benefit plans or arrangements, or any expense
reimbursements, imputed compensation, property, payments of compensation
previously deferred, or incentive payments earned through a wellness or similar
program sponsored by a Participating Employer.

 

1.10.                        “Elected Age” means age 62; provided, however, that
(i) prior to January 1, 2009 (or such earlier date as the Committee may
prescribe), a Participant who has not had a Termination of Employment prior to
December 15, 2008 and who is not entitled to commence receiving his or her Post
-2004 SERP Benefit prior to January 1, 2009 shall be permitted to elect an age
other than 62 that is not lower than 55 and not greater than 65, in the time and
manner prescribed by the Committee for such election and such election shall be
irrevocable except as provided in (ii) below; and (ii) on or after January 1,
2009, a Participant shall be permitted to change his or her Elected Age in such
manner as the Committee may prescribe provided that any such subsequent election
does not take effect for at least 12 months after the date the election is made,
such subsequent election is made at least 12 months prior to the date the
Participant will

 

3

--------------------------------------------------------------------------------


 

attain his or her Elected Age as currently in effect, and the subsequent
election results in a new Elected Age that is at least five years later than the
Elected Age in effect at the time of the election, provided that a Participant
shall not be permitted to elect an age beyond age 65.  All elections permitted
pursuant to this Section shall be made in a manner that complies with the
requirements applicable to making payment elections under Code Section 409A.

 

1.11.                        “Eligible Employee” means each employee of a
Participating Employer who, on any August 1:

 

(a)                                  is employed in an executive,
administrative, or professional capacity as defined in Section 13(a)(1) of the
Fair Labor Standards Act, as amended, and the regulations thereunder,

 

(b)                                 participates in the Basic Plan,

 

(c)                                  had a base salary on the immediately
preceding December 31 at least equal to the Minimum Salary, and

 

(d)                                 is not employed as a salesperson.

 

1.12.                        “ERISA” means the Employee Retirement Income
Security Act of 1974, as from time to time amended.

 

1.13.                        “Grandfathered Rule of 65 Employee” means a Rule of
65 Employee who either:  (i) expressly elected to remain eligible to participate
in the Basic Plan in accordance with an election made in 2007, or
(ii) implicitly elected to remain eligible to participate in the Basic Plan by
failing to make a timely election to the contrary and thereby acquiescing to
such an election by default.

 

1.14.                        “Minimum Salary” means:

 

(a)                                  for December 31 of each of the years 1992
through 1995, the amount in effect under Section 414(q)(1)(B) of the Code for
the year following such December 31; and

 

4

--------------------------------------------------------------------------------


 

(b)                                 for December 31, 1996, $100,000; and

 

(c)                                  for December 31, 1997, and each December 31
thereafter, $160,000.

 

1.15.                        “Non-409A Participant” means a Participant who, on
account of his or her cessation of employment with a Participating Employer
before January 1, 2005 or other circumstances that resulted in his or her
ceasing to accrue a benefit under the Plan prior to such date, has a total
benefit accrued pursuant to the Plan that was fully vested as of December 31,
2004 and has not accrued any increase with respect to such benefit after
December 31, 2004 attributable to Compensation or Service after such date or
that otherwise would not be treated as an amount deferred before January 1, 2005
pursuant to Treasury Regulation Section 1.409A-6.

 

1.16.                        “Normal Form” means a form of benefit payable
monthly to an individual during his or her lifetime, the first payment to be due
on the date of the commencement of his or her benefits under the Plan, and the
last payment to be due for the calendar month in which his or her death occurs.

 

1.17.                        “Normal Retirement Age” means the later of (a) the
date on which the Participant attains age 65 or (b) the fifth anniversary of the
date he or she first performed an Hour of Service under the Basic Plan.

 

1.18.                        “Normal Retirement Date” means the first day of the
calendar month coinciding with or next following the date on which the
Participant attains his or her Normal Retirement Age.

 

1.19.                        “Participant” means any individual who participates
in the Plan in accordance with Article 2.

 

1.20.                        “Participating Employer” means the Company and any
Affiliate of the Company that is a Participating Employer in the Basic Plan.

 

5

--------------------------------------------------------------------------------


 

1.21.                        “Plan” means The Neiman Marcus Group, Inc. 
Supplemental Executive Retirement Plan as set forth herein and in all subsequent
amendments hereto.

 

1.22.                        “Plan Year” means the 52 or 53 week period ending
on the Saturday nearest to July 31 of each year.

 

1.23.                        “Post-2004 SERP Benefit” means a monthly benefit
payable in the Normal Form equal to the monthly Total SERP Benefit payable in
the Normal Form minus a monthly benefit derived from the Pre-2005 SERP Benefit
converted to an Actuarially Equivalent payment in the Normal Form as determined
in accordance with Section 4.1, 4.2 or 4.3, as applicable.  The Post-2004 SERP
Benefit shall be subject to the limitations set forth in Section 4.11(d).

 

1.24.                        “Pre-2005 SERP Benefit” means the present value of
the amount to which the Participant would have been entitled under the Plan if
he or she voluntarily terminated services without cause on December 31, 2004,
and received a payment of the benefits available from the Plan on the earliest
possible date allowed under the Plan to receive a payment of benefits following
the termination of services, and received the benefits in the form with the
maximum value, as determined in accordance with Treasury Regulation
Section 1.409A-6(a)(3)(i) in a manner that results in the largest possible
amount permitted by such provision, increased as permitted in accordance with
Treasury Regulation Section 1.409A-6(a)(3)(iv).  The Pre-2005 SERP Benefit is
intended to be exempt from the application of Code Section 409A as an amount
that was deferred prior to January 1, 2005 pursuant to Treasury Regulation
Section 1.409A-6(a) and shall be determined in a manner consistent therewith. 
The Pre-2005 SERP Benefit shall be subject to the limitations set forth in
Section 4.11(d).

 

1.25.                        “Rule of 65 Employee” means an Eligible Employee as
of December 31, 2007 who had at least ten years of Vesting Service under the
Basic Plan as of December 31, 2007 and

 

6

--------------------------------------------------------------------------------


 

whose age as of December 31, 2007, when added to the number of his or her years
of Vesting Service under the Basic Plan as of December 31, 2007, was equal to or
in excess of 65.

 

1.26.                        “Service” means the period measured in years equal
to years of Vesting Service determined under the Basic Plan, subject to the
following special rules:

 

(a)                                  Years of Vesting Service, if any, prior to
August 2, 1987 shall be determined in accordance with the rules of the Pension
Plan for Employees of Carter Hawley Hale Stores, Inc.  that applied on August 1,
1987 to employees hired after June 30, 1980; and

 

(b)                                 A Participant shall be credited with a full
year of Service for each partial year of Vesting Service interrupted by a Period
of Severance, provided that (i) the Participant is credited with at least 1,000
Hours of Service during such partial year of Vesting Service, and (ii) no more
than one year of Service shall be credited during any 12-month period.

 

1.27.                        “Social Security Benefit” means, in the case of
each Participant, the estimated amount of the monthly primary old age insurance
benefit available to him or her at age 65 under the Social Security Act as in
effect on the earliest of his or her Normal Retirement Date, Termination of
Employment or death.  The amount shall be computed upon the assumption that the
Participant has been continuously covered under said Act since the later of 1951
or his or her 21st birthday, and that his or her remuneration for employment for
the calendar year preceding the date of his or her Normal Retirement,
Termination of Employment or death, whichever is earliest, was equal to that
portion of his or her compensation for such year that would be subject to tax
under Section 3101(a) of the Code without the dollar limitation of Code
Section 3121(a)(1), and his or her remuneration for each prior calendar year was
equal to the assumed remuneration for the subsequent year divided by 1.06.  If a
Participant has a Termination of

 

7

--------------------------------------------------------------------------------


 

Employment for any reason, or becomes Totally and Permanently Disabled, prior to
his or her Normal Retirement Date, in determining his or her Social Security
Benefit, earnings for the calendar year of such termination or disability and
each subsequent calendar year prior to his or her Normal Retirement Date shall
be assumed to be equal to that portion of his or her compensation for the
calendar year prior to the year of termination or disability that would be
subject to tax under Section 3101(a) of the Code without the dollar limitation
of Code Section 3121(a)(1).

 

1.28.                        “Spouse” means a person of the opposite sex of the
Participant who is the lawfully married husband or wife of a Participant at the
time of the Participant’s death or, if earlier, as of the first day of the first
month for which benefits are payable under the Plan.

 

1.29.                        “Termination of Employment” means a termination of
services provided by a Participant to his or her Employer (as defined below),
whether voluntarily or involuntarily, as determined by the Company in accordance
with the rules for determining when a service provider has incurred a separation
from service under Treasury Regulation Section 1.409A-1(h). More specifically
and as provided by such regulations, in determining whether a Participant has
incurred a Termination of Employment, the following provisions shall apply:

 

(a)                                  Except as otherwise provided in this
definition, a Termination of Employment will occur when the Participant has
experienced a termination of employment with the Employer. A Participant will be
considered to have experienced a termination of employment when the facts and
circumstances indicate that the Participant and his or her Employer reasonably
anticipate that either (i) no further services will be performed for the
Employer after a certain date, or (ii) that the level of bona fide services the
Participant will perform for the Employer after such date (whether as an
employee or as an independent contractor) will permanently decrease to no more
than 20 percent of

 

8

--------------------------------------------------------------------------------


 

the average level of bona fide services performed by the Participant (whether as
an employee or an independent contractor) over the immediately preceding
36-month period (or the full period of services to the Employer if the
Participant has been providing services to the Employer less than 36 months).

 

If a Participant is on military leave, sick leave, or other bona fide leave of
absence, the employment relationship between the Participant and the Employer
will be treated as continuing, provided that the period of the leave of absence
does not exceed 6 months, or if longer, so long as the Participant has a right
to reemployment with the Employer under an applicable statute or by contract.
 If the period of a military leave, sick leave, or other bona fide leave of
absence exceeds 6 months and the Participant does not have a right to
reemployment under an applicable statute or by contract, the employment
relationship will be considered to be terminated for purposes of this Plan as of
the first day immediately following the end of such 6-month period.  In applying
the provisions of this paragraph, a leave of absence will be considered a bona
fide leave of absence only if there is a reasonable expectation that the
Participant will return to perform services for the Employer.

 

(b)                                 For a Participant who provides services to
an Employer both as an employee and as an independent contractor, a Termination
of Employment generally will not occur until the Participant has ceased
providing services for the Employer  both as an employee and as an independent
contractor.  Except as otherwise provided herein, in the case of an independent
contractor a Termination of Employment will occur upon the expiration of the
contract (or in the case of more than one contract, all contracts) under which
services are performed for the Employer, provided that the expiration of such
contract or contracts is determined by the Company to constitute a good-faith
and

 

9

--------------------------------------------------------------------------------


 

complete termination of the contractual relationship between the Participant and
the Employer.  If a Participant ceases providing services for an Employer as an
employee and begins providing services for such Employer as an independent
contractor, the Participant will not be considered to have experienced a
Termination of Employment until the Participant has ceased providing services
for the Employer in both capacities, as determined in accordance with the
applicable provisions set forth in subparagraphs (a) and (b) of this definition.

 

Notwithstanding the foregoing provisions in this subparagraph, if a Participant
provides services for an Employer as both an employee and as a member of the
board of directors of an Employer, to the extent permitted by Treasury
Regulation Section 1.409A-1(h)(5), the services provided by the Participant as a
director will not be taken into account in determining whether the Participant
has experienced a Termination of Employment as an employee.

 

(c)                                  In addition, notwithstanding the provisions
of this definition, where as part of a sale or other disposition of substantial
assets by an Employer to an unrelated buyer, a Participant would otherwise
experience a Termination of Employment as defined above, the Employer and the
buyer shall retain the discretion to specify, and may specify, that a
Participant performing services for an Employer immediately before the asset
purchase transaction and providing services to the buyer after and in connection
with the asset purchase transaction shall not experience a Termination of
Employment for purposes of this Plan and the Participant shall be bound by same,
provided that such transaction and the specification meet the requirements of
Code Section 409A.

 

(d)                                 For purposes of this definition, “Employer”
means:

 

(i)                                     The Company; and

 

10

--------------------------------------------------------------------------------


 

(ii)                                  All other entities with which the Company
would be aggregated and treated as a single employer under Code
Section 414(b) (controlled group of corporations) and Code Section 414(c) (group
of trades or businesses under common control), as applicable.  To identify the
group of entities described in the preceding sentence, an ownership threshold of
50% shall be used as a substitute for the 80% minimum ownership threshold that
appears in, and otherwise must be used when applying, the applicable provisions
of (A) Code Section 1563 and the regulations thereunder for determining a
controlled group of corporations under Code Section 414(b), and (B) Treasury
Regulation § 1.414(c)-2 for determining the trades or businesses that are under
common control under Code Section 414(c).

 

1.30.                        “Total SERP Accrued Benefit” means the amount
determined under the provisions of Section 4.1, Section 4.2 or Section 4.3, as
applicable to the Participant as of the date such amount is being determined.

 

Unless defined herein, any capitalized word, phrase or term used in this Plan
shall have the meaning given to it in the Basic Plan.

 

11

--------------------------------------------------------------------------------



 


ARTICLE 2.  — PARTICIPATION


 

2.1.                              Continued Participation.  Any individual who
was a Participant in the Plan on December 31, 2008 will, subject to Sections
2.2, 2.3, and 2.4, continue to be a Participant under the Plan after such date.

 

2.2.                              Duration of Participation.  Subject to
Section 2.3, an individual who has become a Participant in the Plan shall
continue to be a Participant as long as he or she remains an employee of a
Participating Employer or is entitled to a benefit under the Plan, even though
his or her base salary after becoming a Participant later falls below the then
applicable Minimum Salary level specified in Section 1.14.  A Participant will
cease to be a Participant when he or she is neither employed by a Participating
Employer nor entitled to receive a benefit under the Plan.

 

2.3.                              Reduction in Participants.  Notwithstanding
any other provision of the Plan to the contrary, the Committee may terminate the
right of any Participant or Eligible Employee to participate in the Plan if the
Committee deems such action to be necessary to preserve the status of the Plan
as “a plan which is unfunded and is maintained by an employer primarily for the
purpose of providing deferred compensation for a select group of management or
highly compensated employees” within the meaning of Sections 201(2) and
301(a)(3) of ERISA.  In the event a Participant’s participation is terminated
under this Section 2.3, the Participant shall not be entitled to any benefits
under the Plan except to the extent such benefits would be protected under
Section 6.2 if the Plan were then terminated.

 

2.4                                 Participation After December 31, 2007.  A
Participant who is a Grandfathered Rule of 65 Employee as of December 31, 2007
shall continue to be a Participant under the Plan thereafter, subject to and in
accordance with the terms of the Plan; provided, however, that if a
Grandfathered Rule of 65 Employee has a Termination of Employment after
December 31, 2007,

 

12

--------------------------------------------------------------------------------


 

such employee shall not be treated as a Grandfathered Rule of 65 Employee upon
any later reemployment by a Participating Employer.  Any provision of the Plan
to the contrary notwithstanding, no individual shall become an Eligible Employee
on or after January 1, 2008 who was not an Eligible Employee on December 31,
2007 and, thus, there shall be no new Participants in the Plan on and after such
date, and a Participant who is not a Grandfathered Rule of 65 Employee shall
remain a Participant in the Plan after December 31, 2007 as provided in
Section 2.2 as long as he or she is entitled to receive a benefit under the
Plan, but no additional benefit shall accrue for any Participant who is not a
Grandfathered Rule of 65 Employee under the Plan after December 31, 2007,
subject to the following:

 

(i)                                     the amount of benefit payable under the
Plan after December 31, 2007 with respect to a Participant who is an Eligible
Employee as of such date but who is not a Grandfathered Rule of 65 Employee
shall be determined as if such Participant had a Termination of Employment
effective as of December 31, 2007, provided, however, that any such Participant
shall not be treated as having a Termination of Employment for purposes of
determining whether he or she has attained Normal Retirement Age until his or
her actual Termination of Employment and benefit payments shall not commence to
any such Participant until payments would otherwise commence to such Participant
under the terms of the Plan; and

 

(ii)                                  a Participant who is not a Grandfathered
Rule of 65 Employee shall continue to be entitled to credit for Service after
December 31, 2007 for purposes of determining whether such Participant has
attained the required years of Service to vest in a benefit or to commence
receiving a benefit prior to Normal Retirement Date, but not for purposes of the
calculation of the amount of such benefit.

 

13

--------------------------------------------------------------------------------


 


ARTICLE 3.  — SOURCE OF BENEFIT PAYMENTS

 

Nothing in this Plan will be construed to create a trust or to obligate the
Participating Employers or any other person to segregate a fund, purchase an
insurance contract, or in any other way currently to fund the future payment of
any benefits hereunder, nor will anything herein be construed to give any
employee or any other person rights to any specific assets of the Participating
Employers or of any other person.  Any benefits which become payable hereunder
shall be paid from the general assets of the Participating Employers.

 

14

--------------------------------------------------------------------------------


 


ARTICLE 4.  — RETIREMENT BENEFITS

 

4.1.                              Normal or Late Retirement Benefit.  The Total
SERP Accrued Benefit of a Participant who has a Termination of Employment on or
after his or her Normal Retirement Date will be a monthly amount payable in the
Normal Form equal to (a) minus (b), but not less than zero, where:

 

(a)                                  is 50% of the Participant’s average monthly
Compensation for the highest sixty consecutive months preceding Termination of
Employment, less 60% of the Participant’s Social Security Benefit, the result
multiplied by a fraction the numerator of which is the Participant’s years of
Service (not in excess of 25) and the denominator of which is 25; and

 

(b)                                 is a monthly retirement benefit equal to the
monthly amount payable to the Participant under the Basic Plan calculated in the
Normal Form as of the first day of the month coinciding with or next following
the Participant’s Termination of Employment.

 

The Post-2004 SERP Benefit of a Participant who has a Termination of Employment
on or after his or her Normal Retirement Date shall commence on the
Participant’s Benefit Starting Date, and shall be a monthly benefit equal to the
following:

 

(i)                                     the monthly Total SERP Accrued Benefit
payable in the Normal Form as determined above in this Section 4.1 commencing on
the first day of the month coinciding with or next following the Participant’s
Termination of Employment, minus a monthly benefit derived from the Pre-2005
SERP Benefit as of the first day of the month coinciding with or next following
the Participant’s Termination of Employment converted to an Actuarially
Equivalent monthly benefit payable in the Normal Form as if commencing on the
same date; and

 

15

--------------------------------------------------------------------------------


 

(ii)                                  the amount in (i) shall then be increased
on an Actuarially Equivalent basis for the six-month period by which the first
day of the month coinciding with or next following the Participant’s Termination
of Employment precedes the Participant’s Benefit Starting Date.

 

4.2.                              Early Retirement Benefit.  The Total SERP
Accrued Benefit of a Participant who has a Termination of Employment on or after
the date on which he or she has attained age 55 and completed at least 10 years
of Service but prior to his or her Normal Retirement Date will be a monthly
amount payable in the Normal Form, equal to (a) minus (b), but not less than
zero, where:

 

(a)                                  is the amount determined under
Section 4.1(a) above, unreduced for early commencement if the Benefit Starting
Date is on or after the Participant’s 62nd birthday, reduced by 1/600th for each
month between the Participant’s 60th and 62nd birthday by which the Benefit
Starting Date precedes the month in which the Participant attains age 62, and
reduced further by 1/240th for each month by which the Benefit Starting Date
precedes the month in which the Participant attains age 60; and

 

(b)                                 is a monthly retirement benefit equal to the
monthly amount that would be payable to the Participant under the Basic Plan in
the Normal Form if said benefit commenced as of the Participant’s Benefit
Starting Date (regardless of the actual date of commencement of the
Participant’s Basic Plan benefit), or if the Participant is not yet eligible to
commence receiving a benefit under the Basic Plan as of the Participant’s
Benefit Starting Date, then the offset provided in this paragraph (b) shall be a
monthly retirement benefit payable in the Normal Form as of the Participant’s
Benefit Starting Date that is Actuarially Equivalent to the Participant’s
benefit under the Basic Plan as of the earliest date said benefit could commence
in pay status under said plan payable in the

 

16

--------------------------------------------------------------------------------


 

Normal Form; provided, however, that if the Participant’s Termination of
Employment occurs on or after the date on which the Participant attains the
later of age 62 or his or her Elected Age (or less than six months prior to such
date), then the offset provided in this paragraph (b) shall be determined as if
the three references to “the Participant’s Benefit Starting Date” in the
preceding provisions of this paragraph (b) were instead referring to “the first
day of the month coinciding with or next following the Participant’s Termination
of Employment or, if later, the first day of the month coinciding with or next
following the Participant’s attainment of the later of age 62 or his or her
Elected Age”.

 

The Post-2004 SERP Benefit of a Participant who has a Termination of Employment
on or after the date on which he or she has attained age 55 and completed at
least 10 years of Service but prior to his or her Normal Retirement Date shall
commence on the Participant’s Benefit Starting Date, and shall be a monthly
benefit equal to the monthly Total SERP Accrued Benefit payable in the Normal
Form as determined above in this Section 4.2 commencing as of the Benefit
Starting Date, minus a monthly benefit derived from the Pre-2005 SERP Benefit as
of the Benefit Starting Date converted to an Actuarially Equivalent monthly
benefit payable in the Normal Form as if commencing on the same date; provided,
however, that if the Participant’s Termination of Employment occurs on or after
the date on which the Participant attains the later of age 62 or his or her
Elected Age (or less than six months prior to such date), then the Participant’s
Post-2004 SERP Benefit shall still commence as of the Participant’s Benefit
Starting Date but shall be equal to the following:

 

(i)                                     the monthly Total SERP Accrued Benefit
payable in the Normal Form as determined above in this Section 4.2 commencing on
the first day of the month coinciding with or next following the Participant’s
Termination of Employment or, if later, the first day of the month coinciding
with or next following the Participant’s

 

17

--------------------------------------------------------------------------------


 

attainment of the later of age 62 or his or her Elected Age, minus a monthly
benefit derived from the Pre-2005 SERP Benefit as of the first day of the month
coinciding with or next following the Participant’s Termination of Employment
or, if later, the first day of the month coinciding with or next following the
Participant’s attainment of the later of age 62 or his or her Elected Age
converted to an Actuarially Equivalent monthly benefit payable in the Normal
Form as if commencing on the same date; and

 

(ii)                                  the amount in (i) shall then be increased
on an Actuarially Equivalent basis for the period, not to exceed six months, by
which the first day of the month coinciding with or next following the
Participant’s Termination of Employment or, if later, the first day of the month
coinciding with or next following the Participant’s attainment of the later of
age 62 or his or her Elected Age precedes the Participant’s Benefit Starting
Date.

 

4.3.                              Vested Termination Benefit.  The Total SERP
Accrued Benefit of a Participant who has a Termination of Employment after he or
she has completed at least 5 years of Service, but before he or she has
satisfied the requirements for early or normal retirement under Sections 4.1 or
4.2 will be a monthly amount payable in the Normal Form, equal to (a) below
(reduced by the applicable factor set forth in Section 4.2(a) above) minus
(b) below, but not less than zero, where:

 

(a)                                  is 50% of the Participant’s average monthly
Compensation for the highest sixty consecutive months preceding the Termination
of Employment, less 60% of the Participant’s Social Security Benefit, the result
multiplied by a fraction the numerator of which is the Participant’s years of
Service and the denominator of which is the greater of 25 years or the number of
years of Service the Participant would have had if he or she

 

18

--------------------------------------------------------------------------------


 

continued employment with a Participating Employer without interruption until
his or her Normal Retirement Date; and

 

(b)                                 is a monthly retirement benefit equal to the
monthly amount that would be payable to the Participant under the Basic Plan in
the Normal Form if said benefit commenced as of the Participant’s Benefit
Starting Date (regardless of the actual date of commencement of the
Participant’s Basic Plan benefit), or if the Participant is not yet eligible to
commence receiving a benefit under the Basic Plan as of the Participant’s
Benefit Starting Date, then the offset provided in this paragraph (b) shall be a
monthly retirement benefit payable in the Normal Form as of the Participant’s
Benefit Starting Date that is Actuarially Equivalent to the Participant’s
benefit under the Basic Plan as of the earliest date said benefit could commence
in pay status under said plan payable in the Normal Form; provided, however,
that if the Participant’s Termination of Employment occurs on or after the date
on which the Participant attains the later of age 62 or his or her Elected Age
(or less than six months prior to such date), then the offset provided in this
paragraph (b) shall be determined as if the three references to “the
Participant’s Benefit Starting Date” in the preceding provisions of this
paragraph (b) were instead referring to “the first day of the month coinciding
with or next following the Participant’s Termination of Employment or, if later,
the first day of the month coinciding with or next following the Participant’s
attainment of the later of age 62 or his or her Elected Age”.

 

The Post-2004 SERP Benefit of a Participant who has a Termination of Employment
after he or she has completed at least 5 years of Service, but before he or she
has satisfied the requirements for early or normal retirement under Sections 4.1
or 4.2 shall commence on the Participant’s Benefit Starting Date, and shall be a
monthly benefit equal to the monthly Total SERP Accrued Benefit payable in the
Normal Form as determined above in this Section 4.3 commencing as of

 

19

--------------------------------------------------------------------------------


 

the Benefit Starting Date, minus a monthly benefit derived from the Pre-2005
SERP Benefit as of the Benefit Starting Date converted to an Actuarially
Equivalent monthly benefit payable in the Normal Form as if commencing on the
same date; provided, however, that if the Participant’s Termination of
Employment occurs on or after the date on which the Participant attains the
later of age 62 or his or her Elected Age (or less than six months prior to such
date), then the Participant’s Post-2004 SERP Benefit shall still commence as of
the Participant’s Benefit Starting Date but shall be equal to the following:

 

(i)                                     the monthly Total SERP Accrued Benefit
payable in the Normal Form as determined above in this Section 4.3 commencing on
the first day of the month coinciding with or next following the Participant’s
Termination of Employment or, if later, the first day of the month coinciding
with or next following the Participant’s attainment of the later of age 62 or
his or her Elected Age, minus a monthly benefit derived from the Pre-2005 SERP
Benefit as of the first day of the month coinciding with or next following the
Participant’s Termination of Employment or, if later, the first day of the month
coinciding with or next following the Participant’s attainment of the later of
age 62 or his or her Elected Age converted to an Actuarially Equivalent monthly
benefit payable in the Normal Form as if commencing on the same date; and

 

(ii)                                  the amount in (i) shall then be increased
on an Actuarially Equivalent basis for the period, not to exceed six months, by
which the first day of the month coinciding with or next following the
Participant’s Termination of Employment or, if later, the first day of the month
coinciding with or next following the Participant’s attainment of the later of
age 62 or his or her Elected Age precedes the Participant’s Benefit Starting
Date.

 

20

--------------------------------------------------------------------------------


 

4.4.                              Other Termination of Employment; Death.  If a
Participant has a Termination of Employment for any reason prior to the time he
or she is eligible for a retirement or vested benefit under Section 4.1, 4.2 or
4.3, no benefit shall be payable under this Plan.  In the event a Participant
dies prior to the commencement of benefit payments hereunder, then except as
provided in Section 4.8 no benefits shall be payable hereunder following the
Participant’s death.  In the event a Participant dies after the commencement of
benefit payments hereunder, payments shall continue to be made following his or
her death only if the Participant has chosen an optional form of benefit under
Section 4.6 and then only to the extent, if any, provided under such optional
form of benefit.

 

4.5                                 Benefit Starting Date.  A Participant’s
Post-2004 SERP Benefit shall commence on his or her Benefit Starting Date.  A
Participant’s Benefit Starting Date shall be the later of (a) the first day of
the calendar month coinciding with or next following the Participant’s
attainment of his or her Elected Age, or (b) the date that is six months later
than the first day of the calendar month coinciding with or next following the
date of the Participant’s Termination of Employment.  Notwithstanding the
preceding, with respect to a Participant whose Termination of Employment
occurred prior to January 1, 2009 but who has not commenced receiving his or her
Post-2004 SERP Benefit as of January 1, 2009, his or her Benefit Starting Date
for his or her Post-2004 SERP Benefit shall be the later of (a) January 1, 2009,
(b) the first day of the calendar month coinciding with or next following the
Participant’s attainment of his or her Elected Age or (c) the date that is six
months later than the first day of the calendar month coinciding with or next
following the date of the Participant’s Termination of Employment.

 

4.6.                              Optional Forms of Benefits.  In lieu of the
benefit otherwise payable to a Participant in the Normal Form, a Participant may
elect to receive his or her Post-2004 SERP

 

21

--------------------------------------------------------------------------------


 

Benefit on his or her Benefit Starting Date in any of the following optional
forms of Actuarial Equivalent value:

 

(i)                                     a 5-year or 10-year period certain and
continuous form of annuity under which a reduced pension will be payable monthly
over 60 or 120 months (as elected by the Participant prior to the Benefit
Starting Date) to the Participant during his or her lifetime, the first payment
to be due on the Benefit Starting Date and the last payment to be due on the
first day of the calendar month in which the Participant’s death occurs, except
that if the Participant’s death occurs during the 60-month or 120-month period,
whichever is applicable, following the Benefit Starting Date, such adjusted
pension will be payable monthly to the Participant’s beneficiary for the
remainder of the 60-month or 120-month period, or to the beneficiary’s estate if
he or she should also die within the 60-month or 120-month period, whichever is
applicable;

 

(ii)                                  an optional joint and survivor form under
which a reduced pension will be payable monthly to the Participant during his or
her lifetime and following his or her death 50 percent, 66 2/3 percent, 75
percent or 100 percent of such reduced pension (as elected by the Participant
prior to the Benefit Starting Date) will be payable monthly to the Participant’s
beneficiary (as designated by the Participant prior to the Benefit Starting
Date) during the beneficiary’s remaining lifetime.  If the beneficiary dies
after the Participant’s Benefit Starting Date and while the Participant is
alive, the Participant will continue to receive during his or her remaining
lifetime the same amount of reduced pension as was payable to him or her during
the joint lifetimes of the Participant and his or her beneficiary, with

 

22

--------------------------------------------------------------------------------


 

the last payment to be due for the calendar month in which the Participant’s
death occurs.

 

The Committee shall provide a method for election of such options.  The
Participant shall be entitled to elect one of the foregoing options (or to
revoke any such election) within such period prior to the Benefit Starting Date
as the Committee may prescribe.  The election of one of the options provided for
in this Section 4.6 shall become effective as of the Benefit Starting Date, and
may not be rescinded or modified thereafter.  Should the Participant’s Spouse or
other beneficiary die prior to such Benefit Starting Date, the Participant’s
election will be void and the Participant’s Post-2004 SERP Benefit will be paid
to him or her as though he or she had made no election unless the Participant
makes a new election prior to the Benefit Starting Date.  Notwithstanding the
preceding, if a married Participant desires to elect an optional form of benefit
other than a 50% contingent annuity form protecting the Participant’s Spouse,
such election shall not be valid without the consent of such Spouse in such form
as the Committee shall prescribe.  If the Participant fails to elect a form of
benefit for his or her Post-2004 SERP Benefit on or before his or her Benefit
Starting Date (or such earlier date as the Committee may reasonably prescribe
for administrative purposes), the Participant shall be deemed to have elected
the Normal Form and the consent of the Spouse, if any, shall not be required.

 

4.7.                              Forfeiture of Benefits.  Notwithstanding any
provision of this Plan to the contrary, no benefits shall be payable under this
Plan with respect to any Participant who confesses to, or is convicted of, any
act of fraud, theft or dishonesty arising in the course of, or in connection
with, his or her employment with a Participating Employer.  The Committee’s
decision as to the applicability of this Section 4.7 in any case shall be fixed
and binding on all persons.

 

4.8.                              Surviving Spouse Benefit.  In the event a
Participant dies after completing at least 5 years of Service but prior to the
Benefit Starting Date for his or her Post-2004 SERP Benefit,

 

23

--------------------------------------------------------------------------------


 

and such Participant is survived by a Spouse, a monthly surviving spouse benefit
shall be payable to such Spouse with respect to the Post-2004 SERP Benefit. 
Such monthly surviving spouse benefit shall commence as of the Benefit Starting
Date determined using the date of the Participant’s death as his or her
Termination of Employment, if the Participant was not already terminated, and
the date on which the Participant would have attained the Elected Age, if the
Participant had not yet attained such age, had the Participant survived to such
date (the “survivor benefit commencement date”), and shall end with the month in
which the Spouse’s death occurs.  The monthly surviving spouse benefit shall be
the amount to which the Spouse would have been entitled with respect to the
Participant’s Post-2004 SERP Benefit if the Participant had a Termination of
Employment on the date of his or her death (if not already so terminated), had
chosen to have benefit payments commence for his or her Post-2004 SERP Benefit
in the 50% contingent annuity form described in Section 4.6 on the survivor
benefit commencement date, and had survived to and died on the day following
such commencement date.

 

4.9.                              Accelerated Payment.  Any other provision of
the Plan to the contrary notwithstanding, the Committee in its absolute
discretion may accelerate all or any portion of the payment of the Participant’s
Post-2004 SERP Benefit to the extent that such acceleration is a permitted
exception under Treasury Regulation Section 1.409A-3(j)(4) (or other applicable
guidance issued by the Internal Revenue Service) that does not subject the
Participant’s benefit under the Plan to the tax imposed by Code Section 409A. 
The amount of any accelerated payment shall be determined on an Actuarially
Equivalent basis.

 

4.10.                        Reemployment After Retirement.  The payment of the
Post-2004 SERP Benefit to a previously terminated Participant shall not cease as
of the date of rehire if the Participant is reemployed by a Participating
Employer nor shall the Benefit Starting Date for a Post-2004 SERP Benefit
related to a prior Termination of Employment that has not yet commenced be

 

24

--------------------------------------------------------------------------------


 

changed if the Participant is reemployed by a Participating Employer.  If a
previously terminated Participant is reemployed by a Participating Employer
after December 31, 2007, no new retirement benefit shall accrue under this Plan
for such Participant on account of service after such reemployment as provided
in accordance with the provisions of Article 2. If a previously terminated
Participant, other than a Non-409A Participant, was reemployed by a
Participating Employer prior to January 1, 2008 and accrues a benefit under this
Plan on account of such reemployment, the amount of any new Post-2004 SERP
Benefit subsequently payable with respect to such subsequent employment shall be
a separate benefit computed in accordance with this Article 4 on the basis of
Service and Compensation to the time of such subsequent Termination of
Employment, but shall be reduced by the Actuarial Equivalent of any payments
previously made under the Plan and the Actuarial Equivalent of any future
payments yet to be paid on account of his or her prior Termination of
Employment, including lump sum payments or amounts applied to purchase annuity
contracts.  In no event shall the aggregate benefits of any rehired Participant
be greater than the benefit he or she would have received if all his or her
service had been one continuous period of employment.

 

4.11.                        Code Section 409A Transition and Grandfathered
Benefits.  Any provision of this amended and restated Plan to the contrary
notwithstanding:

 

(a)                                  Non-409A Participants:  The amount and
timing of the benefits payable under the Plan with respect to a Non-409A
Participant shall be determined solely in accordance with the provisions of the
Plan as in effect as of December 31, 2004, without regard to any changes made to
the Plan or to the Basic Plan after October 3, 2004; provided, however, that the
term “Actuarial Equivalent” as applied with respect to the benefits payable to a
Non-409A Participant shall have the meaning set forth in the Basic Plan as it
may from time to time be amended but only to the extent that the application of

 

25

--------------------------------------------------------------------------------


 

any such amendment after October 3, 2004 would not result in a “material
modification” of such benefits.  Such benefits are intended to remain exempt
from the application of Code Section 409A as amounts that were deferred prior to
January 1, 2005 and shall be administered in a manner consistent with such
intent.

 

(b)                                 Participants Other Than Non-409A
Participants:  The Pre-2005 SERP Benefit, if any, of a Participant (not
including a Non-409A Participant) shall be paid at the time and in the manner
provided pursuant to the provisions of the Plan as in effect as of December 31,
2004, without regard to any changes made to the Plan or to the Basic Plan after
October 3, 2004 other than with respect to determining the amount of the
Pre-2005 SERP Benefit as provided herein; provided, however, that the term
“Actuarial Equivalent” as applied with respect to the Pre-2005 SERP Benefit
shall have the meaning set forth in the Basic Plan as it may from time to time
be amended but only to the extent that the application of any such amendment
after October 3, 2004 would not result in a “material modification” of the
Pre-2005 SERP Benefit.  Such benefit is intended to remain exempt from the
application of Code Section 409A as an amount deferred prior to January 1, 2005
and shall be administered in a manner consistent with such intent.  The Pre-2005
SERP Benefit as set forth in Section 1.24 is determined in accordance with
applicable guidance under Code Section 409A as a present value amount.  The
monthly benefit that becomes payable from such Pre-2005 SERP Benefit present
value shall be determined by converting it at the time it is to commence in
payment to the Normal Form, subject to the limitations set forth below in
subsection (d), and then converting said monthly amount, as so determined in the
Normal Form, to the applicable form of payment, both to be determined on an
Actuarially Equivalent basis.

 

26

--------------------------------------------------------------------------------


 

(c)                                  Participants With Transition Benefit
Commencement:  A benefit being paid under this Plan to or with respect to a
Participant, other than a Non-409A Participant, that commenced in payment after
December 31, 2004 and prior to January 1, 2009 shall continue to be paid after
January 1, 2009 in accordance with the form of annuity being paid as of
December 31, 2008; provided, however, that if such benefit commenced prior to
the payment of the Participant’s benefit under the Basic Plan because the
Participant was not eligible for a payment under the Basic Plan prior to Normal
Retirement Age, such monthly benefit payable under this Plan shall be reduced as
of the first day of the month coinciding with or next following the month in
which the Participant reaches Normal Retirement Age by the amount of the
Participant’s Basic Plan benefit that would be payable as of such date if the
benefit commenced in payment as of the such date, with the reduction calculated
as though each such benefit was payable in the Normal Form.  Such benefit shall
not be divided into a Post-2004 SERP Benefit and Pre-2005 SERP Benefit but
instead shall be treated for all purposes of this amended and restated Plan as a
Post-2004 SERP Benefit.

 

(d)                                 Limitation on Plan Benefits.  Any provision
of this Plan to the contrary notwithstanding, with respect to any Participant
who is not a Non-409A Participant and whose benefit under this Plan has not yet
commenced in payment as of December 31, 2008:

 

(i)                                     the monthly amount of the Participant’s
Pre-2005 SERP Benefit that would become payable as determined in the Normal
Form as described above in paragraph (b) shall not exceed, and shall be limited
to: (x) a monthly benefit payable in the Normal Form equal to the Total SERP
Accrued Benefit determined in accordance with Section 4.1 if the Participant’s
Termination of Employment

 

27

--------------------------------------------------------------------------------


 

occurs on or after Normal Retirement Date, or (y) if the Participant’s
Termination of Employment occurs prior to his or her Normal Retirement Date, a
monthly benefit payable in the Normal Form equal to the Total SERP Accrued
Benefit determined in accordance with Section 4.2 or 4.3, as applicable to the
Participant, but with the amount provided in Section 4.2(b) or 4.3(b), as
applicable to the Participant, determined as of the Participant’s Pre-2005 SERP
Benefit commencement date rather than the Participant’s Benefit Starting Date or
such other date as may be provided therein; and

 

(ii)                                  if the Participant’s Benefit Starting Date
for his or her Post-2004 SERP Benefit is prior to the Participant’s Pre-2005
SERP Benefit commencement date, the limit in clause (d)(i) above shall be
further reduced by the monthly amount of a benefit payable in the Normal
Form commencing as of the same date as the Pre-2005 SERP Benefit commencement
date that is Actuarially Equivalent to the Participant’s Post-2004 SERP Benefit
that has already commenced in payment, and

 

(iii)                               if the Participant’s Benefit Starting Date
for his or her Post-2004 SERP Benefit is on or after the Participant’s Pre-2005
SERP Benefit commencement date and the amount of the Participant’s Pre-2005 SERP
Benefit had to be reduced due to (d)(i) above, then the amount of the
Participant’s Post-2004 SERP Benefit shall be zero.

 

28

--------------------------------------------------------------------------------


 


ARTICLE 5.  - COMMITTEE

 

5.1.          Plan Administration and Interpretation.  The Committee shall have
complete control over the administration of the Plan.  The Committee shall have
complete control and authority to determine the rights and benefits and all
claims, demands and actions arising out of the provisions of the Plan of any
Participant, beneficiary, deceased Participant, or other person having or
claiming to have any interest under the Plan.  All rules and decisions of the
Committee shall be uniformly and consistently applied to all Participants and
other claimants in similar circumstances.  When making a determination or
calculation, the Committee shall be entitled to rely on information furnished by
a Participant, a beneficiary, the Participating Employers, the legal counsel of
a Participating Employer or the Committee, or the Actuary.  Subject to
applicable laws and regulations, for all purposes of administration and
interpretation of the Plan, the Committee shall consider the Plan as if it were
maintained by a single employer for the benefit of all Participants by whomever
employed.  The Committee shall be deemed to be the Plan administrator with
responsibility for complying with any reporting and disclosure requirements of
ERISA.

 

5.2.          Powers, Duties Procedures, etc..  The Committee shall have such
powers and duties, may adopt such rules and tables, may act in accordance with
such procedures, may appoint such officers or agents, may delegate such powers
and duties, may receive such reimbursements and compensation, and shall follow
such claims and appeal procedures with respect to the Plan as are permitted or
required under the terms of the Basic Plan, provided, however, that the
Committee takes such action in a manner that would not cause tax to be owed
under Code Section 409A.

 

29

--------------------------------------------------------------------------------


 

5.3.          Information.  To enable the Committee to perform its functions,
the Participating Employers shall supply full and timely information to the
Committee on all matters relating to the compensation of Participants, their
employment, retirement, death, the cause for termination of employment, and such
other pertinent facts as the Committee may require.

 

5.4.          Indemnification of Committee.  The Company agrees to indemnify and
to defend to the fullest extent permitted by law any officer or employee of any
Participating Employer who serves as a member of the Committee (including any
such individual who formerly served as a member of the Committee) against all
liabilities, damages, costs and expenses (including attorneys’ fees and amounts
paid in settlement of any claims approved by the Company) occasioned by any act
or omission to act in connection with the Plan, if such act or omission is in
good faith.

 

30

--------------------------------------------------------------------------------


 


ARTICLE 6. — AMENDMENT AND TERMINATION

 

6.1.          Amendments.  The Company shall have the right to amend this Plan
from time to time by resolution of the Board of Directors or its Executive
Committee and to amend or cancel any amendments.  Any such amendment shall be
stated in an instrument in writing, executed by the Company in the same manner
as this Plan.

 

6.2.          Termination of Plan.  This Plan is strictly a voluntary
undertaking on the part of the Company and shall not be deemed to constitute a
contract between the Company and any Eligible Employee (or any other employee)
or a consideration for, or an inducement or condition of employment for, the
performance of services by any Eligible Employee (or other employee).  The
Company reserves the right to terminate this Plan at any time and, in the event
of such termination, to pay no benefits to any Participant who has neither
completed 5 years of Service nor attained age 65.  No such termination shall
result in the reduction of (a) benefits that have commenced before the date of
termination, or (b) benefits accrued as of that date by any Participant who has
completed at least 5 years of Service or attained age 65 by that date; provided,
however, that the Company reserves the right in its sole discretion to provide
for accelerated payment of a Participant’s Post-2004 SERP Benefit by payment in
the form of an Actuarially Equivalent single lump sum to the extent that such
acceleration is permitted upon plan termination under Treasury Regulation
Section 1.409A-3(j)(4)(ix) (or other similar applicable guidance issued by the
Internal Revenue Service) that does not subject the Participant’s benefit under
the Plan to the tax imposed by Code Section 409A.

 

31

--------------------------------------------------------------------------------


 


ARTICLE 7. - MISCELLANEOUS

 

7.1.          Nonassignability.  None of the benefits, payments, proceeds or
claims of any Participant or beneficiary shall be subject to any claim of any
creditor and, in particular, the same shall not be subject to attachment or
garnishment or other legal process by any creditor, nor shall any Participant or
beneficiary have any right to alienate, anticipate, commute, pledge, encumber or
assign any of the benefits or payments or proceeds which he or she may expect to
receive, contingently or otherwise, under this Plan.

 

7.2.          Limitation on Participant’s Rights.  Participation in this Plan
shall not give any Eligible Employee the right to be retained in the employ of a
Participating Employer or any right or interest in the Plan other than as herein
provided.  Each Participating Employer reserves the right to dismiss any
Eligible Employee without any liability for any claim against the Participating
Employer, except to the extent provided herein.

 

7.3.          Participants Bound.  Any action with respect to this Plan taken by
the Committee, the Company, or any other Participating Employer, or any action
authorized by or taken at the direction of the Committee, the Company, or any
other Participating Employer, shall be conclusive upon all Participants and
beneficiaries entitled to benefits under the Plan.

 

7.4.          Receipt and Release.  Any payment to any Participant or
beneficiary in accordance with the provisions of this Plan shall, to the extent
thereof, be in full satisfaction of all claims against the Company, any other
Participating Employer, and the Committee, and the Committee may require such
Participant or beneficiary, as a condition precedent to such payment, to execute
a receipt and release to such effect.  If any Participant or beneficiary is
determined by the Committee to be incompetent by reason of physical or mental
disability (including minority) to give a valid receipt and release, the
Committee may cause the payment or

 

32

--------------------------------------------------------------------------------


 

payments becoming due to such person to be made to another person for his or her
benefit without responsibility on the part of the Committee, the Company, or any
other Participating Employer to follow the application of such funds.

 

7.5.          No Guarantee of Tax Consequences.  No person connected with the
Plan in any capacity, including, but not limited to, the Employers and any
Affiliate and their respective directors, officers, agents and employees, makes
any representation, commitment or guarantee that any tax treatment, including,
but not limited to, federal, state and local income, estate and gift tax
treatment, will be applicable with respect to any amounts deferred or payable
under the Plan or that such tax treatment will apply to or be available to a
Participant on account of participation in the Plan.

 

7.6.          Governing Law.  This Plan shall be construed, administered, and
governed in all respects under and by the internal laws (and not principles
relating to conflict of laws) of the State of Texas except when superseded by
federal law.  If any provision shall be held by a court of competent
jurisdiction to be invalid or unenforceable, the remaining provisions hereof
shall continue to be fully effective.

 

7.7.          Headings and Subheadings.  Headings and subheadings in this Plan
are inserted for convenience only and are not to be considered in the
construction of the provisions hereof.

 

IN WITNESS WHEREOF, the Company has caused this amended and restated Plan to be
executed by its duly authorized officer on this 22nd day of December, 2008, to
be effective as of the first day of January, 2009.

 

 

 

 

   THE NEIMAN MARCUS GROUP, INC.

 

 

 

 

 

 

By:

   /s/  Marita O’Dea

 

 

Its:

   Senior Vice President and

 

 

 

   Chief Human Resource Officer

 

33

--------------------------------------------------------------------------------